DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks filed 12/10/2021, with respect to Issue No. 1-2 (see Remarks filed 12/10/2021 on P6) have been fully considered and are persuasive.  The rejection of claims 1-5 and 7-15 under 35 U.S.C. 112(b) and rejection of claim 7 under 35 U.S.C. 112(d) have been withdrawn. 

Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.

With respect to Issue No. 3 directed to a new limitation in claim 1 (see Remarks filed 12/10/2021 on P6-7), this is not found to be persuasive because the new claim limitation is obvious in view of the teachings of Sasaki.  Regarding the new claim limitation “the heat-spreader element has a thickness from 0.5 µm to 1 mm”, because Sasaki teaches a heat-conducting layer having a thickness of 1 to 100 µm, wherein sufficient thermal conductivity cannot be achieved if the thickness is less than 1 µm and ionic conductivity is decreased if the thickness is more than 100 µm ([0083]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the heat-spreader element in order to arrive at a desired balance between thermal conductivity and ionic conductivity (see MPEP 2144.05).
	With respect to Issue No. 4-6 (see Remarks filed 12/10/2021 on P7-8), said references are not relied upon to teach or suggest the alleged deficiencies.

Claim Objections
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Specifically, claim 11 recites the limitation “the heat-spreader element has a thickness from about 0.5 µm to about 1 mm” which is substantially similar to the range recited in claim 1 from which it depends (claim 1 recites “the heat-spreader element has a thickness from 0.5 µm to 1 mm”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 recites the limitation “the heat-spreader element has a thickness from about 0.5 µm to about 1 mm” which fails to further limit the subject matter of claim 1 from which it depends.  Claim 1 recites “the heat-spreader element has a thickness from 0.5 µm to 1 mm” which is a narrower range when compared to the range recited in claim 11 (about 0.5 µm to about 1 mm).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 5, 8-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2012/0183830) in view of Sasaki (US 2018/0183065).
Regarding claim 1, Schaefer discloses a rechargeable battery system (battery 1, [0036], Fig. 3-4) comprising at least a battery cell (battery cell 2 [0036]) and an external cooling means (battery housing 3 filled with cooling liquid 4 [0036], cooling liquid lines 22 [0041], cooling device 12 [0042]), wherein the battery cell comprises an anode, a cathode, an electrolyte disposed between the anode and the cathode (battery cell 2 comprises at least one electrochemical cell, the electrochemical cell comprises several electrodes and at least an electrolyte [0036]; The ‘several electrodes’ of the electrochemical cell (and battery cell 2) necessarily comprises an anode or negative electrode and a cathode or positive electrode.), a protective housing that at least partially encloses the anode, the cathode and the electrolyte (battery cell 2 comprises a housing 5 with at least one electrochemical cell arranged within the cell compartment, the electrochemical cell comprises several electrodes and at least an electrolyte [0036]), and a heat-spreader element disposed partially or entirely inside the protective housing (battery cells 2” comprises a heat-conductive plate 9 which is partially arranged within the packaging 5 [0050], Fig. 3-4) and wherein the external cooling means is in thermal contact with the heat spreader element configured to enable transporting internal heat of a battery cell through the heat spreader element to the external cooling means (a section of the heat-conductive plate 11 is arranged at the bottom of the packaging 5 and is completely enclosed by a cooling liquid 4 [0050] and, thus, the ‘heat-spreader element’ (section of heat-conductive plate 11) is in thermal contact with the external cooling means (cooling liquid 4, cooling liquid lines 22, cooling device 12).
However, Schaefer does not expressly disclose said heat-spreader element comprises a material selected from a graphene film, artificial graphite film, brass, Ti, Ni, Mg alloy sheet, boron arsenide, a composite thereof, or a combination.
Sasaki discloses a battery comprising a first heat-conducting layer including a first region containing a heat-conducting material with good thermal conductivity (Title, Abstract, Fig. 1-26), wherein the heat-conducting material includes graphite sheets or graphene sheets ([0078]).
Schaefer and Sasaki are analogous art because they are concerned with the same field of endeavor, namely batteries including a heat conducting layer with the anode, electrolyte and cathode stack.
It would have been obvious to one having ordinary skill in the art to use one of the heat conducting materials taught by Sasaki to form the heat conducting plate of graphite sheets or graphene sheets because Sasaki teaches these materials are compatible to be used within the anode, electrolyte and cathode stack of the battery and have good thermal conductivity for evenly distributing heat across the surface as well as dissipate heat for improved performance.
Further regarding claim 1 reciting “the heat-spreader element has a thickness from 0.5 µm to 1 mm”, because Sasaki teaches a heat-conducting layer having a thickness of 1 to 100 µm, wherein sufficient thermal conductivity cannot be achieved if the thickness is less than 1 µm and ionic conductivity is decreased if the thickness is more than 100 µm ([0083]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the heat-spreader element in order to arrive at a desired balance between thermal conductivity and ionic conductivity (see MPEP 2144.05).
Regarding claim 2, modified Schaefer discloses all of the claim limitations as set forth above.  Schaefer further discloses the external cooling means is selected from a heat sink, a heat pipe, a vapor chamber, a stream of flowing fluid, a thermoelectric device, a heat exchanger, a radiator, or a combination (battery housing may be filled with vapor of the cooling liquid [0007] which suggests a vapor chamber; cooling liquid may freely flow [0008] which suggests a stream of flowing fluid; heat exchanger in form of a cooling liquid line 22 [0045]); and wherein the heat-spreader element has a heat-spreading area at least as large as 50% of a surface area of the anode or cathode (Fig. 3-4 show heat-conductive plate 9 covering at least 50% of the packaging 5 and, thus, at least 50% of the anode or cathode.).
Regarding claim 5, modified Schaefer discloses all of the claim limitations as set forth above.  Further regarding the material properties recited in claim 5 (“thermal conductivity no less than 10 W/mK”), the published specification of the instant application discloses heat spreader materials having a thermal conductivity no less than 10 W/mK in paragraphs [0036] and [0065]-[0066].  It is noted that once the material is disclosed to be any one of the materials listed above (see Sasaki, heat-conducting material includes graphite sheets, graphene sheets [0078]), and, therefore is substantially the same as the heat-spreader element of claim 5, it will, inherently, display recited properties (see MPEP 2112). 
Regarding claim 8, modified Schaefer discloses all of the claim limitations as set forth above.  Schaefer further discloses the heat-spreader element has a heat-spreading area at least 50% of a surface area of the anode or cathode (Fig. 3-4 show heat-conductive plate 9 covering at least 50% of the packaging 5 and, thus, at least 50% of the anode or cathode.).
Regarding claim 9, modified Schaefer discloses all of the claim limitations as set forth above.  Further regarding claim 9 reciting “heat-spreader element is flat and has a large heat-spreading area having a length-to-thickness ratio greater than 10”, because Sasaki teaches a heat-conducting layer having a thickness of 1 to 100 µm, wherein sufficient thermal conductivity cannot be achieved if the thickness is less than 1 µm and ionic conductivity is decreased if the thickness is more than 100 µm ([0083]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the heat-spreader element in order to arrive at a desired balance between thermal conductivity and ionic conductivity (see MPEP 2144.05).  Further, the combination envisages the claimed ratio because the skilled artisan is motivated to maximize the length of the heat-conductive plate in view of maximizing surface area coverage (see Fig. 3-4 of Schaefer) while keeping the thickness of the heat-conductive plate relatively thin in view of thermal conductivity in the thickness direction and in view of degradation of power characteristics in the battery (see [0080]-[0083] of Sasaki).
Regarding claim 10, modified Schaefer discloses all of the claim limitations as set forth above.  Schaefer further discloses the heat-spreader element is in a heat-spreading relation to the anode or the cathode and provides heat thereto before or during charging of the battery cell (battery cells 2” comprises a heat-conductive plate 9 which is partially arranged within the packaging 5 [0050], Fig. 3-4; Since the heat-conductive plate is inside the packaging along with the electrodes, the heat-conductive plate is in a ‘heat-spreading relation with the electrodes and is capable of providing heat before or during charging of the battery.).
Regarding claim 11, modified Schaefer discloses all of the claim limitations as set forth above.  Further regarding claim 11 reciting “the heat-spreader element has a thickness from about 0.5 µm to about 1 mm”, because Sasaki teaches a heat-conducting layer having a thickness of 1 to 100 µm, wherein sufficient thermal conductivity cannot be achieved if the thickness is less than 1 µm and ionic conductivity is decreased if the thickness is more than 100 µm ([0083]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the heat-spreader element in order to arrive at a desired balance between thermal conductivity and ionic conductivity (see MPEP 2144.05).
Regarding claim 13, modified Schaefer discloses all of the claim limitations as set forth above.  Schaefer further discloses the battery cell has an anode terminal and a cathode terminal for operating the battery cell and the heat-spreader element is in thermal contact with the anode terminal or the cathode terminal wherein the anode terminal or the cathode terminal is configured to receive heat from an outside cooling means (two conductors protrude through the packaging of the battery cell and may have thermal conductivity [0013], the conductor itself comprises a heat transfer element [0015]; Since heat transfer is possible between the conductors having thermal conductivity and the cooling device 12 (‘external cooling means’), the conductors are capable of receiving heat from the cooling device.).
Regarding claim 14, modified Schaefer discloses all of the claim limitations as set forth above.  Schaefer further discloses the heat-spreader element is in thermal contact with the protective housing or a cap of the protective housing (a section of the heat-conductive plate 11 is arranged at the bottom of the packaging 5 [0050], Fig. 3-4, such that the section 11 is in thermal contact with the packaging 5).
Regarding claim 15, Schaefer discloses all of the claim limitations as set forth above.  Although Schaefer discloses rechargeable secondary batteries ([0006]), the reference does not expressly disclose the battery cell is a lithium-ion battery, lithium metal secondary battery, lithium-sulfur battery, lithium-air battery, lithium-selenium battery, sodium-ion battery, sodium metal secondary battery, sodium-sulfur battery, sodium-air battery, magnesium-ion battery, magnesium metal battery, aluminum-ion battery, aluminum metal secondary battery, zinc-ion battery, zinc metal battery, zinc-air battery, nickel metal hydride battery, lead acid battery, lead acid-carbon battery, lead acid-based ultra-battery, lithium-ion capacitor, or supercapacitor.
Sasaki discloses a battery comprising a first heat-conducting layer, wherein the battery is an all-solid-state lithium secondary battery (Title, Abstract, [0361]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known battery incorporating a heat conducting layer within the battery stack was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2012/0183830) in view of Sasaki (US 2018/0183065), as applied to claims 1-2, 5, 8-11 and 13-15 above, and further in view of Christian et al. (US 2013/0108897).
Regarding claim 3, modified Schaefer discloses all of the claim limitations as set forth above.  However, modified Schaefer does not disclose at least a temperature sensor for measuring an internal temperature of the battery cell.
	Christian discloses mitigation of thermal propagation for batteries using a graphene coated polymer barrier substrate (Title, Abstract, Fig. 1-4B), wherein equipment such as thermistors may be situated on the substrate ([0026], Fig. 4A-4B).
	Modified Schaefer and Christian are analogous art because they are concerned with the same field of endeavor, namely heat conductive plate/substrates for managing battery temperature.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer by incorporating a thermistor on the heat conductive plate because Christian teaches improved safety and efficiency by closely monitoring battery temperature.
Regarding claim 4, modified Schaefer discloses all of the claim limitations as set forth above.  However, modified Schaefer does not disclose the heat-spreader element acts as a temperature sensor for measuring an internal temperature of the battery cell.
Christian discloses mitigation of thermal propagation for batteries using a graphene coated polymer barrier substrate (Title, Abstract, Fig. 1-4B), wherein equipment such as thermistors may be situated on the substrate ([0026], Fig. 4A-4B).
	Modified Schaefer and Christian are analogous art because they are concerned with the same field of endeavor, namely heat conductive plate/substrates for managing battery temperature.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer by incorporating a thermistor on the heat conductive plate because Christian teaches improved safety and efficiency by closely monitoring battery temperature.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2012/0183830) in view of Sasaki (US 2018/0183065), as applied to claims 1-2, 5, 8-11 and 13-15 above, and further in view of Jin et al. (US 2020/0266475).
Regarding claim 7, modified Schaefer discloses all of the claim limitations as set forth above.  However, modified Sasaki does not expressly disclose said graphene film sheet contains a graphene selected from pristine graphene, graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, chemically functionalized graphene, or a combination thereof.
Jin discloses thermally conductive materials used in a battery may be graphene or graphene oxide, or other commonly used thermally conductive materials in the art (Title, Abstract, [0036]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular thermally conductive material used in batteries was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2012/0183830) in view of Sasaki (US 2018/0183065), as applied to claims 1-2, 5, 8-11 and 13-15 above, and further in view of Fortenbacher (US 2018/0108956).
Regarding claim 12, Schaefer discloses all of the claim limitations as set forth above.  Schaefer further discloses the heat-spreader element has a tab protruded outside of the protective housing, wherein said tab is configured to controllably make thermal contact with the external cooling means (a section of the heat-conductive plate 11 is arranged at the bottom of the packaging 5 and is completely enclosed by a cooling liquid 4 [0050] and, thus, the ‘heat-spreader element’ (section of heat-conductive plate 11) is in thermal contact with the external cooling means (cooling liquid 4, cooling liquid lines 22, cooling device 12).  
However, Schaefer does not disclose said tab is configured to get disconnected from the external cooling means when a temperature of the battery cell reaches a desired temperature Tc.
Fortenbacher discloses a heating element and a thermally conducting material included in a battery, wherein the heating element is activated by turning on/off a switch in response to readings of a temperature sensor (Title, Abstract, [0042], [0077]).
Schaefer and Fortenbacher are analogous art because they are concerned with the same field of endeavor, namely thermal management of batteries using heat conductive plates/thermally conducting material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schaefer by incorporating a temperature sensor and switch because Fortenbacher teaches controlling battery temperature within operating range to maintain performance ([0002]-[0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/30/2021